Citation Nr: 1438585	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for hypertensive heart disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), which continued to rate the Veteran's hypertensive heart disease as 30 percent disabling.  

In August 2014, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his August 2014 video conference hearing, the Veteran and his spouse testified that the Veteran's health has deteriorated since his last VA examination in January 2010, which was more than four years ago.  He also reported that he now has chest pain and has been prescribed Nitroglycerin tablets.  As such, the evidence suggests that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hypertensive heart disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The last VA treatment records from the Houston VA Medical Center (VAMC) associated with the claims file are dated in October 2005, and therefore, there are potentially outstanding VA treatment records at this time.  The Board finds that a remand is also necessary to obtain any outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2005, and associate those documents with the claims file.
 
2. The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his hypertensive heart disease, which is not already of record, specifically including records that reflect that he has been prescribed Nitroglycerin as mentioned during his August 2014 hearing.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected hypertensive heart disease.  The claims folder must be provided to the examiner for review in connection with the examination.  All required testing must be performed, including echocardiogram, exercise stress test, etc., except if medically contraindicated.  After examining the appellant and reviewing the results of the required diagnostic testing, the examiner should provide an opinion, with supporting rationale, as to the following:

a) Is the appellant's hypertensive heart disease manifested by chronic congestive heart failure or episodes of acute congestive heart failure?

b) Is the appellant's hypertensive heart disease manifested by left ventricular dysfunction?  If so, the examiner must provide a current ejection fraction reading. 

c) What is the level of METs at which the appellant develops dyspnea, fatigue, angina, dizziness, or syncope due to hypertensive heart disease?  

The examiner is advised that this measurement is required for evaluation.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner must provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 
4. After undertaking any additional development deemed necessary, the RO should readjudicate claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



